Ucitid Sates Gen
UNITED STATES DISTRICT COURT Sovevern et ct Tang
SOUTHERN DISTRICT OF TEXAS.

HOUSTON DIVISION NOV 08 2018
UNITED STATES OF AMERICA § CRIMINAL NO. : Dah § Brastey, clerk ot court
§
Vv. 8
§
STEPHEN LAMONT McHENRY, § ] 8 CR 6 6 2
Defendant. 8
INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT_ONE

On or about August 1, 2018, in the Houston Division of the

Southern District of Texas, the defendant,
STEPHEN LAMONT McHENRY,

having been convicted previously of a crime punishable by
imprisonment for a term exceeding one year, knowingly possessed
in and affecting commerce a firearm, namely, a Marlin, Model 60,
.22UR caliber rifle; a Bushmaster, Model XM15-E2S, multi-
calibeer pistol lower; a Ceska Zbrojovka (CZ), Model P-07, 9mm
caliber pistol; a Taurus, Model PT111 Millennium G2, 9mm caliber
pistol; and a Taurus, Model 85 Ultra-Lite, .38 caliber revolver,
which had been shipped and traveled in interstate and foreign

commerce.
In violation of Title 18, United States Code, §8§ 922(g) (1)

and 924(a) (2).

Notice of Criminal Forfeiture

 

Pursuant to Title 18, United States Code, §8§ 924(d)(1), and
Title 28, United States Code, § 2461(c), the United States of
America hereby gives notice that all firearms and ammunition
involved in, or used in the commission of the offense in
violation of Title 18, United States Code, § 922(g)(1) charged
in Count One are subject to forfeiture, including, but not
limited to, the following:

e A Marlin, Model 60, .22LR caliber rifle, serial number
20442122;

e A Bushmaster, Model XM15-E2S, multi-calibeer pistol lower,
serial number BK5004134;

e A Ceska Zbrojovka (CZ), Model P-07, 9mm caliber pistol, serial
number C197599;

e A Taurus, Model PT111 Millennium G2, 9mm caliber pistol,
serial number TKX55916; and,

e A Taurus, Model 85 Ultra-Lite, .38 caliber revolver, serial
number CR59188.

A TRUE BILL:

ORIGINAL SIGNATURE ON FILE

FORMAN OF 'THE GRAND JURY

RYAN K. PATRICK
Uni States Attorney

oy: bi 1 [Qu —_.

CHARD D. HANES
Assistant United States Attorney

2
